     Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 1 of 16. PageID #: 52




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 RIVER CHIROPRACTIC AND WELLNESS                 )       CASE NO. 1:20-cv-00688
 CENTER, LLC,                                    )
                                                 )       JUDGE DONALD C. NUGENT
        Plaintiff,                               )
                                                 )
                -vs-                             )
                                                 )       MOTION FOR CLASS
 BANKROLL CAPITAL, INC.                          )       CERTIFICATION
                                                 )
        Defendant.                               )


       NOW COMES Plaintiff, River Chiropractic and Wellness Center, LLC (“River

Chiropractic”), by and through counsel, and brings this action to secure redress from Defendant

Bankroll Capital, Inc.’s (“Bankroll”) practice of sending unsolicited promotional faxes without

consent of the recipient in violation of the Telephone Consumer Protection Act (“TCPA”), U.S.C.

§ 227. Pursuant to Fed.R.Civ.R. 23, Plaintiff hereby moves this Court for an Order certifying the

proposed class as outlined in its Class Action Complaint. (Complaint, ECF Doc #: 1).

I.     INTRODUCTION

       “The plain language of the [TCPA] prohibits the “use [of] any telephone facsimile

machine, computer, or other device to send, to a telephone facsimile machine, an unsolicited

advertisement.” 47 U.S.C. § 227(b)(1)(C).” Am. Copper & Brass, Inc. v. Lake City Indus. Prod.,

Inc., 757 F.3d 540, 544 (6th Cir. 2014).

       “[I]n enacting the TCPA, Congress noted that such fax advertising ‘is problematic’ because

it ‘shifts some of the costs of advertising from the sender to the recipient’ and ‘occupies the

recipient's facsimile machine so that it is unavailable for legitimate business messages while



                                                     1
      Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 2 of 16. PageID #: 53




processing and printing the junk fax.’ H.R. Rep. 102–317 at 10 (1991).” Imhoff Inv., L.L.C. v.

Alfoccino, Inc., 792 F.3d 627, 631 (6th Cir. 2015).

       “Unsolicited fax advertisements impose costs on all recipients, irrespective of ownership

and the cost of paper and ink, because such advertisements waste the recipients' time and impede

the free flow of commerce.” Id., p. 632.

       Plaintiff River Chiropractic alleges that Bankroll routinely sends unsolicited marketing

faxes to individuals and businesses without their consent. (Complaint, ⁋⁋ 7, 11-18 & Exhibit 1

thereto). As alleged in the Complaint, on knowledge and belief, the number of such facsimiles

sent is in the hundreds if not thousands, and the recipients are readily identifiable from Bankroll’s

records. (Complaint, ⁋ 21).

       The TCPA “provides a private right of action, permitting plaintiffs to seek (1) to enjoin a

violation of the Act; (2) to recover for actual monetary loss from such a violation or to receive

$500, whichever is greater; or (3) both (1) and (2). 47 U.S.C. § 227(b)(3). Imhoff Inv., L.L.C. v.

Alfoccino, Inc., 792 F.3d 627, 631 (6th Cir. 2015). Further, the TCPA permits a court to treble the

damages, if a defendant sent the faxes knowingly to parties without their consent. 47 U.S.C.A. §

227 (5)(C). Accordingly, Plaintiff seeks both injunctive relief and statutory damages.

       Plaintiff hereby respectfully moves the Court for an Order certifying a putative class

defined as follows, or such other class or subclasses as may be appropriate:

               All persons in the United States who received a facsimile from or on
               behalf of Defendant, and who had no ongoing business relationship
               with Defendant and had not given consent to receive facsimiles from
               Defendant or where the facsimiles did not provide opt out language,
               within the six years prior to the filing of the Complaint, until this
               Class is certified.




                                                      2
       Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 3 of 16. PageID #: 54




II.     FACTS

        Bankroll markets and sells business loans nationally in the United States. (Complaint, ⁋⁋

3-4). To promote its products, Bankroll sends marketing facsimiles to medical offices.

        On October 24, 2018, Bankroll sent a marketing facsimile (the “Fax”) to River

Chiropractic.   (Complaint, ⁋⁋ 3-8; Exhibit 1 thereto).        River Chiropractic had no business

relationship with Bankroll and had not given Bankroll its number or consented to receiving the

Fax. (Complaint, ⁋ 16). Further, the Fax did not have an opt-out notice. (Id., Exhibit 1, thereto).

Bankroll’s action of sending this unsolicited facsimile caused both monetary and nonmonetary

damage to River Chiropractic, including the costs of paper, ink and toner, employee time to review

the Fax, invasion of privacy, nuisance, stress, aggravation, interruption of work, trespass to chattel

by interfering with the office facsimile used to aid patients, and the violation of River

Chiropractic’s rights under the TCPA. (Id., ⁋ 19).

III.    LAW AND ANALYSIS

        A. Class Action Requirements

        Fed. R. Civ. Pro. 23 governs class-action litigation in federal court. To be certified under

Fed. R. Civ. Pro. 23, a court must find by rigorous analysis that the four explicit criteria of Rule

23(a) exist (numerosity, commonality, typicality, and adequate representation), as well as an

implied element of Rule 23(a) (ascertainability or identifiability), and that one of three criteria set

forth in Rule 23(b) exist:

        1. Ascertainability – the class definition must be sufficiently definite so that it is
           administratively feasible for the court to determine class membership
        2. Numerosity – the class is so large that joinder is impracticable
        3. Commonality – questions of law or fact common to the class
        4. Typicality – the claims or defenses of the named parties are typical of the class
        5. Adequacy – the class representatives will fairly and adequately protect the class
        6. One of the Rule 23(b) requirements



                                                      3
      Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 4 of 16. PageID #: 55




See Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537-545 (6th Cir. 2012); Macy v. GS Services

Limited Partnership, 897 F.3d 747, 761-762 (6th Cir. 2018); Clemons v. Norton Healthcare Inc.

Ret. Plan, 890 F.23d 254, 278-279 (6th Cir. 2018).

        Regarding these six criteria, “When evaluating whether to certify the class, the district

court must take the allegations of plaintiffs as true, with any doubts resolved in favor of

certification.”   Trollinger v. Tyson Foods, Inc., 2006 WL 2924938, *4 (E.D. Tenn. 2006)

(emphasis added), citing Iron Workers Local Union No. 17 Ins. Fund v. Philip Morris Co., 29

F.Supp.2d 825, 830 (N.D.Ohio 1998); see also Thompson v. Community Ins. Co., 213 F.R.D. 284,

291 (S.D. Ohio 2002) (“The district court must take the allegations of plaintiffs as true.”).

        Furthermore, this Court has stated that although “the Court must undertake a ‘rigorous

analysis’ in certifying a class […]. ‘any doubts as to certification should be resolved in the favor

of Plaintiffs.’” Meznarich v. Morgan Waldron Ins. Management, LLC, 2011 WL 4634021, *8

(N.D. Ohio 2011), citing Thompson, supra; see also Gasperoni v. Metabolife, Intern. Inc., 2000

WL 33365948, *8 (E.D. Mich. 2000) (“any doubts concerning the propriety of a class certification

should be resolved in favor of upholding the class”).

        In making the determination regarding certification, “Courts should consider the merits

insofar as ‘they are relevant to determining whether the Rule 23 prerequisites for class certification

are satisfied.’” Humphrey v. Stored Value Cards, 2018 WL 6011052, * (N.D. Ohio 2018), citing

Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013).

        B. Ascertainability

        As cited by this Court, ascertainability means that “the class definition must be sufficiently

definite so that it is administratively feasible for the court to determine whether a particular

individual is a member.” Humphrey, supra, * 5, quoting Young, supra, 693 F.3d at 537-538, citing

5 James W. Moore et al., Moore's Federal Practice § 23.21[1] (Matthew Bender 3d ed. 1997).

                                                      4
     Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 5 of 16. PageID #: 56




       Every class action requires some determination of whether any particular individual, any

potential class member, is truly in or out of the class. This implied requirement of certification

simply means that “the class is objectively defined.” Id.; see also Hamilton v. Ohio Sav. Bank, 82

Ohio St.3d 67, 71-73 (1998) (Regarding Ohio’s equivalent Civ.R. 23, the Ohio Supreme Court

held that a definition is sufficiently definite when permits identification of class members with “a

reasonable effort” and “the court need only look to the actions or practices of [defendant] to

determine whether an individual is a member of [the class].”).

       In the case at bar, Plaintiff proposes a class for certification defined as follows, or such

other classes or subclasses as may be appropriate:

               All persons in the United States (1) who received a facsimile from
               or on behalf of Defendant offering loans or lines of credit, (2) who
               had no ongoing business relationship with Defendant and had not
               given consent to receive facsimiles from defendant or where the
               facsimiles did not provide opt out language, (3) within the six years
               prior to the filing of the Complaint until the class is certified.

       Preliminarily, Plaintiff notes that this proposed definition is substantially similar to the

class definitions recently approved by Judge Loi in Todd S. Elwert, Inc., DC v. Alliance Heathcare

Services, Inc. 2018 WL 4539287, *1 (N.D.Oh.2018). Indeed, this class definition is limited in

number and by time. Moreover, its specific and clear, such that the parties and the Court can

readily determine from Defendants’ practices, its records, and the records of any fax service

provider, whether a particular individual is a member of each class.

       C. Numerosity

       To be certified, a class must be “so numerous that joinder of all members is impracticable.”

Fed. R. Civ. Pro. 23(a)(1).

       In practice, evidence of more than forty potential class members satisfies this numerosity

requirement. Humphey, *3, citing Pund v. City of Bedford, Ohio, 2017 WL 3219710 (N.D. Ohio


                                                     5
      Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 6 of 16. PageID #: 57




2017), quoting Newberg on Class Actions § 3:12 (5th ed. 2017); see also Todd S. Elwert, supra

(“Elwert’s complaint alleges that the defendants sent the Fax Ad and other unsolicited faxes to

more than forty other persons”).

        Here, River Chiropractic alleges that Bankroll successfully transmitted approximately

hundreds, if not thousands, of unsolicited facsimiles. (Complaint, ⁋ 21). Therefore, numerosity is

handily met.

        D. Commonality

        Rule 23(a)(2) requires that “there are questions of law or fact common to the class.”

        Commonality is satisfied where a common contention is capable of class wide resolution,

meaning “that determination of its truth or falsity will resolve an issue that is central to the validity

of each one of the claims in one stroke.” Humphrey, supra, *3, citing Walmart Stores, Inc. v.

Dukes, 564 U.S. 338, 350-351 (2013) & In re. Whirlpool Corp. Front-Load Washer Prod. Liab.

Litig, 722 F.3d 838, 853 (6th Cir. 2013). Or, can a class-wide proceeding “generate common

answers apt to drive the resolution of the litigation.” Id.

        The commonality test is not a demanding requirement. Id., see also Sprague v. General

Motors Corporation, 133 F. 3d 388, 397 (6th Cir. 1998).

        To establish commonality, the class needs to share only a single common issue. Jammal

v. American Family Ins. Group, 2016 W.L. 815576 (N.D. Ohio 2016); Edwards v. McCormick,

196 F.R.D. 487 (S.D. Ohio 2000); Mann v. Acclaim, 232 F.R.D. 278 (S.D. Ohio 2003). The

commonality test “is qualitative rather than quantitative, that is, there need be only a single issue

common to all members of the class.” Newberg on Class Actions, § 3.10; In re American Medical

Systems, Inc., 75 F.3d 1069, 1080 (6th Cir. 1996).

        Here, River Chiropractic’s “common contention” is that Bankroll violated the TCPA by

sending unauthorized marketing facsimiles to class members. Determining the common factual

                                                        6
      Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 7 of 16. PageID #: 58




and legal issues for this contention will “in one stroke” resolve the issue central to each class

member’s claim and provide a “resolution for the litigation.” Therefore, the commonality element

is met.

          E. Typicality

          Typicality exists where the lead plaintiffs’ claims “arise from the same … practice or

course of conduct that gives rise to the claims of the other class members, and if his or her claims

are based on the same legal theory.” Beatti v. CenturyTel, Inc. 511 F.3d 554, 561 (6th Cir. 2007);

see also American Medical Systems, supra, at 1082, quoting Herbert B. Newberg & Alba Conte,

Newberg on Class Actions, 4th Ed., § 3.13, pp. 3-76 (3d ed. 1992). If the claims arise from a similar

course of conduct and share the same legal theory, factual differences will not defeat typicality.

James v. City of Dallas, 254 F.3d 551, 571 (5th Cir.2001); Newberg § 3.13, pp. 326-327.

          So explained, typicality tends to merge with commonality. General Telephone Company

of the Southwest v. Falcon, 457 U.S. 147, 158, n. 13, 102 S. Ct. 2364,72 L. Ed. 2d 740, (1982).

          In the case at bar, River Chiropractic’s claims are not only typical but identical to the claims

of other class members. River Chiropractic’s claims arise from what it alleges to be a common

practice and conduct of Defendant, the sending of unsolicited marketing facsimiles. River

Chiropractic claims that as part of its marketing campaigns Bankroll sent facsimiles to businesses

with whom Bankroll had no prior business relationship and had not consented to the facsimiles.

River Chiropractic asserts that such conduct violated the TCPA. Based on Bankroll’s conduct and

practice during this campaign, River Chiropractic asserts a common theory of liability for all class

members against Bankroll. Therefore, the typicality requirement is met.

          F. Adequacy of Representation

          Fed. R. Civ. Pro. 23(a)(4) provides that “the representative parties will fairly and

adequately protect the interests of the class.” This adequacy requirement necessitates that a class

                                                         7
      Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 8 of 16. PageID #: 59




representative have interests in common with the class and that the representatives appear willing

to vigorously prosecute the class interests. Humphrey, supra, *4-5. This element also “serves to

uncover conflicts” between the class representatives and the class. Young, supra, 683 F.3d at 543.

Adequacy applies to both lead plaintiffs and their counsel. Humphrey, supra, *4-5.

       Regarding class counsel, Attorney Ronald Frederick and the firm of Frederick & Berler

LLC, who are directing this litigation, have extensive consumer and class action experience. They

have successfully litigated numerous class action cases from inception to conclusion, including,

but not limited to, the following:

               Ford Motor Credit Co. v. Shaun E. Lowe, Cleveland Municipal Court Case No.
               99 CVF 15806;

               Phillips v. Andy Buick et. al., Lake County Common Pleas Case No.
               02CV001128;

               Setliff, et al v. Morris Pontiac, et al, Lorain County Common Pleas, Case No. 02-
               CV-131974;

               Thompson v. Tri-County Kia, Lorain County Common Pleas, Case No. 02-CV-
               132392, appeal dismissed;

               Bartok v. Serpentini Group, Cuyahoga County Common Pleas, Case Number 02
               CV 479965;

               Willis v. T.E. Clarke Motors, Inc., Cuyahoga County Common Pleas Court Case
               No. 479655;

               North Shore Auto Financing, Inc. v. Block, 2003 WL 21714583, 2003-Ohio-3964,
               (Ohio App. 8 Dist., Jul 24, 2003) jurisdictional motion denied, 100 Ohio St.3d
               1531, 800 N.E.2d 47;

               Anderson v. Asset Acceptance Corp., 1:03CV97 (N.D. Ohio);

               Washington v. Spitzer Management, Inc., 2003 WL 1759617, 2003-Ohio-1735
               (8th Dist. April 3, 2003) jurisdictional motion denied, 99 Ohio.St.3d. 1543, 795
               N.E.2d 682, 2003-Ohio-4671 (2003);

               Huntington National Bank v. Bessie Malacky, Cuyahoga County Common Pleas,
               03 CV 491420;


                                                    8
Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 9 of 16. PageID #: 60




       Cummings, et al v. H&R Block, Circuit Court of Kanawha County, West Virginia,
       Case No. 03-C-134;

       First Merit v. Clauge, Cleveland Municipal Court, Case No. 03 CVF 27720;

       CNAC v. Claudio, Lorain County Common Pleas, 04 CV 137406;

       Northcoast Financial Services v. Webster, Cleveland Municipal Court, 2004 CVF
       18651;

       Nicholas Financial v. Sanborn, Cleveland Municipal Court, Case No. 2004 CVI
       6969;

       Tidewater Financial v. Wade, et al., Cuyahoga County Common Pleas, Case No.
       05-CV-562559;

       Burns v. Spitzer Management, Cuyahoga County Court of Common Pleas, Case
       No. 06 CV 606666;

       Brailsford v. Jackson Hewitt, Case No. C 06-00700 CW (N.D. Cal);

       Asset Acceptance v. Bediant, et al, Lorain County Common Pleas, Case No. 07-
       CV-1525;

       Broadway Finance Co. v. Lakettia McCutchen, et al, Cleveland Municipal Court
       Case No. 07 CVF 09855;

       Miguel Allende v. United Acceptance, Inc., Lorain County Common Pleas, Case
       No. 08 CV 158791;

       Central Ohio Credit Corp. v. Conway, Richland County Common Pleas, Case No.
       08 CV 2000;

       Hall v. Capital One Auto Finance, Inc., Northern District Ohio, Case No. 1:08-
       cv-01181;

       Shagawat v. Northcoast Cycles, LLC, Cuyahoga County Court of Common Pleas,
       Case No. 09-CV-697047;


       CES Credit Union v. Jacob D. Fulton, Richland County Court of Common Pleas,
       Case No. 12 CV 0877;

       White, et al. v. Wells Fargo Bank, N.A., Northern District Ohio, Case No. 12 CV
       00943;



                                           9
     Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 10 of 16. PageID #: 61




               American General Finance v Opal Griffin, et al., Cuyahoga County Court of
               Common Pleas, Case No. 09 CV 685562;

               Caffy Steen, et al. vs. Guardian Financial Services Company, Cuyahoga County
               Court of Common Pleas, Case No. 2014-CV-0548;

               William Hodge vs. Chaparral, Inc. dba Northcoast Financial Services, Lucas
               County Court of Common Pleas, Case No. G4801-CI-0201502298-000;

               Southern Auto Finance Company, LLC vs. Tracey Terry, et al., Cuyahoga County
               Court of Common Pleas, Case No. CV-16-864734;

               Martin Baker vs. Levin Furniture (Sam Levin, Inc.), Cuyahoga County Court of
               Common Pleas, Case No. CV-11-754814;

               Rose Brock, et al. vs Directions Credit Union, Inc., Lucas County Court of
               Common Pleas, Case No. G4801-CI-0201603461-000

Accordingly, no issue arises on this element.

       Regarding the adequacy of a class representative, River Chiropractic’s interests are

common to the class as described herein. River Chiropractic’s complaint evidences a desire to

prosecute the class interests. It has no relationship with Defendant, except as the lead Plaintiff in

this action. Further, there is nothing in the record to suggest that River Chiropractic’s interests’

conflict at all with the class. River Chiropractic’s interests are antagonistic to those of Bankroll,

allowing it to vigorously pursue the claims of the class. Consequently, River Chiropractic will be

an adequate class representative.

       Based on the foregoing, the adequacy requirement is satisfied both with respect to River

Chiropractic and its counsel.

                                 Fed. R. Civ. Pro. 23(B) Options

       In addition to the requirements for certification under Fed. R. Civ. Pro. 23(a), the Court

must find that one of three requirements under Fed. R. Civ. Pro. 23(b) exist to certify a class:

               A class action may be maintained if Rule 23(a) is satisfied and if:



                                                     10
     Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 11 of 16. PageID #: 62




               (1) prosecuting separate actions by or against individual class
               members would create a risk of:

                   (A) inconsistent or varying adjudications with respect to
                   individual class members that would establish incompatible
                   standards of conduct for the party opposing the class; or

                   (B) adjudications with respect to individual class members that,
                   as a practical matter, would be dispositive of the interests of the
                   other members not parties to the individual adjudications or
                   would substantially impair or impede their ability to protect their
                   interests;

               (2) the party opposing the class has acted or refused to act on
               grounds that apply generally to the class, so that final injunctive
               relief or corresponding declaratory relief is appropriate respecting
               the class as a whole; or

               (3) the court finds that the questions of law or fact common to class
               members predominate over any questions affecting only individual
               members, and that a class action is superior to other available
               methods for fairly and efficiently adjudicating the controversy. The
               matters pertinent to these findings include:

                   (A) the class members' interests in individually controlling the
                   prosecution or defense of separate actions;

                   (B) the extent and nature of any litigation concerning the
                   controversy already begun by or against class members;

                   (C) the desirability or undesirability of concentrating the
                   litigation of the claims in the particular forum; and

                   (D) the likely difficulties in managing a class action.

       In essence, Rule 23(b)(2) is for injunctive and declaratory relief and Rule 23(b)(3) is for

damages, and a court may certify a class under both rules. Binder v. Cuyahoga County, 2019-

Ohio-1236, ⁋⁋ 87, 126, 128 (8th Dist.). Here, certification under both Fed. R. Civ. Pro. 23(B)(2)

and (3) is proper, because Plaintiff seeks to enjoin violations of the TCPA as specifically provided

thereunder, as well as redress for class member. Indeed, common issues predominate over




                                                     11
     Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 12 of 16. PageID #: 63




individual issues and proceeding as a class action is the superior method of adjudication. Jammal,

supra, 2016 WL 815576, *6; Humphrey, supra, 2018 WL 6011052, *6-8.

                   1. Rule 23(b)(2)

       With respect to Civ. R. 23(B)(2), this class action lawsuit relates to Defendant’s typical

and customary business practices of unlawfully sending marketing facsimiles. Moreover, the

TCPA explicitly permits actions to enjoin violations of the act, and Plaintiffs seeks such an

injunction in Plaintiff’s Prayer for Relief. 47 U.S.C. § 227(b)(3). Equitable relief is also essential

to prevent further violations of the act, as Defendant’s violations of the TCPA has been a business

choice and without equitable relief Defendant will continue its unlawful conduct.               Thus,

certification is proper and necessary under Civ.R. 23(B)(2).

                   2. Rule 23(b)(3)

       Certification is proper under Rule 23(b)(3), if the predominance and superiority elements

are met.

                       a. Predominance

       Class claims are predominant when they are “sufficiently cohesive to warrant adjudication

by representation.” Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 623 (1997); Tyson Foods, Inc.

v. Bouaphekeo, 136 S. Ct. 1036, 1045 (2016). This requirement is met where the common issues

“are more prevalent or important than the non-common, aggregation defeating, individual issue.”

Id. Predominance does not require finding that individual issues do not exist, but a court must

weigh the relevant importance of individual and common issues. Jammal, supra, 2016 WL

815576, *6, citing Rockey v. Courtesy Motors, Inc., 199 F.R.D. 578, 588 (W.D. Mich. 2001).

       In the case at bar, there are no significant individual issues. All issues relevant to River

Chiropractic’s case and the class are the same. All issues revolve around what River Chiropractic



                                                     12
     Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 13 of 16. PageID #: 64




alleges are a common practice and standardized conduct engaged in by Bankroll during its

marketing campaign. Bankroll sent facsimiles to recipients who Bankroll had no prior business

relationship with, did not receive consent from to send the facsimile, or did not provide opt out

language in the facsimile. The theory of liability based on Bankroll’s conduct is equally applicable

to all class members. Hence, predominance exists.

                       b. Superiority

       Superiority requires consideration of the four factors listed in Fed. R. Civ. Pro. 23(B)(3):

(A) the class members’ interests in individually controlling the prosecution or defense of separate

actions; (B) the extent and nature of any litigation concerning the controversy already begun by or

against class members; (C) the desirability or undesirability of concentrating the litigation of the

claims in the particular forum; and (D) the likely difficulties in managing a class action.

Humphrey, *6. In this regard, proceeding as a class action is generally considered superior where

“small recoveries do not provide the incentive for any individual to bring a solo action prosecuting

his or her rights.” Amchem, supra, p. 617; see also Hamilton, supra, pp. 79-80 (the Ohio Supreme

Court has held similarly that a primary purpose Rule 23(B)(3) is to enable “numerous persons who

have small claims that might not be worth litigating in individual actions to combine their resources

and bring an action to vindicate their collective rights.”).

       Additionally, the Sixth Circuit has held that cases arising from an alleged “course of

wrongful conduct” are particularly well-suited for class certification. Young, supra, 683 F.3d at

545, quoting Powers v. Hamilton County Pub. Defender Com’n, 501 F.3d 619 (6th Cir. 2007); see

also Pavlov v. Continental Casualty Co., 2009 WL 10689011, *6 (N.D. Ohio 2009).

       In this regard, Judge Loi recently wrote:

               “[T]here is a strong public interest in encouraging settlement of
               complex litigation and class action suits because they are


                                                      13
     Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 14 of 16. PageID #: 65




               ‘notoriously difficult and unpredictable’ and settlement conserves
               judicial resources.” In re Cardizem, 218 F.R.D. at 530 (quoting
               Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th Cir.
               1992). Likewise, the public interest is served by enforcing the JFPA.
               Arguably, class actions are the only effective means to enforcing the
               JFPA because individual actions are unlikely. Therefore, the public
               interest factor weighs in favor of approving the settlement
               agreement.

Todd S. Elwert, supra, * 3.

       Applying these criteria here, individual class members would have little interest in pursuing

separate actions, because of the small amount of potential damages available to each class member

for violations. Moreover, considering the cost and these financial barriers to any law, class

members are either resigned to doing nothing, or perceive that their damages are in amounts, that,

when taken individually, are too small to justify the expense of separate lawsuits. However, if

their damages are aggregated, the amount at issue makes litigation feasible. These economic

realities make proceeding as a class action the superior mechanism.

       Moving to the second factor, Plaintiff knows of no pending competing litigation.

       Regarding the third prong, the desirability of concentrating litigation in a single forum, the

Ohio Supreme Court and federal courts have observed that a “class action is the preferable method

for dealing with… a party’s recurring malfeasance, because the ability to avoid duplicating a

court’s time, effort, and resources is an important and relevant consideration.” In Re Consol. Mort.

Satisfaction Case, 97 Ohio St.3d 465, 470 (2002); see also e.g. Upshaw v. Georgia (GA) Catalog

Sales, Inc., 206 F.R.D. 694, 701-701 (M.D. Georgia 2002); Castano v. American Tobacco Co., 84

F.3d 734, 740 (5th Cir. 1996). Based on this rationale, the third element is met: This action is

designed to correct Bankroll’s malfeasance and concentrating litigation would avoid duplicative

use of the Court’s time dealing with the same legal violation.




                                                    14
     Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 15 of 16. PageID #: 66




       Finally, given the straight-forward nature of the class claims at hand, there are no apparent

difficulties encountered in the management of this class action beyond those typical of any action.

Rather, because this case revolves around specific and extremely limited violations of the law, no

class management problems are foreseeable or likely.

       For these reasons’ superiority exists.

V.     CONCLUSION

       WHEREFORE, River Chiropractic respectfully requests that this Honorable Court certify

the class as defined above for class action treatment in accordance with Civ.R. 23 and applicable

case law.

                                                     Respectfully submitted,

                                                     s/ Ronald I. Frederick
                                                     Ronald I. Frederick (#0063609)
                                                     Michael L. Berler (#0085728)
                                                     Michael L. Fine (#0077131)
                                                     Frederick & Berler LLC
                                                     767 E. 185th Street
                                                     Cleveland, OH 44119
                                                     (216) 502-1055 (phone)
                                                     (216) 781-1749 (fax)
                                                     ronf@ClevelandConsumerLaw.com
                                                     mikeb@ClevelandConsumerLaw.com
                                                     michaelf@ClevelandConsumerLaw.com
                                                     Attorneys for Plaintiff




                                                    15
     Case: 1:20-cv-00688-DCN Doc #: 13 Filed: 12/04/20 16 of 16. PageID #: 67




                               CERTIFICATE OF SERVICE

       The foregoing was filed electronically this 4th day of December 2020 and will be served by

operation of the Court’s ECF system. Additionally, a copy of the foregoing was sent via regular

U.S. Mail, to the following:

       Bankroll Capital, Inc.
       c/o Narin Charan, CEO
       500 Technology Drive, Suite 350
       Irvine, CA 92618

       Narin Charan, CEO of Bankroll Capital, Inc.
       121 Turquoise
       Irvine, CA 92620



                                                     s/ Ronald I. Frederick
                                                     Ronald I. Frederick (#0063609)
                                                     Frederick & Berler LLC
                                                     One of the Attorneys for Plaintiff




                                                  16
